Citation Nr: 0718967	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  01-04 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The appellant served in the National Guard and had active 
duty for training (ACDUTRA) from June 1974 to October 1974.  
This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision denying the reopening 
of a claim for entitlement to service connection for 
schizophrenia and from a March 2004 rating decision denying 
entitlement to service connection for a back disability and 
disability resulting from a head injury and, lastly, from a 
June 2005 rating decision denying entitlement to service 
connection for COPD.


FINDINGS OF FACT

1.  In an unappealed decision dated March 2000, the Board 
determined that no nexus existed between the appellant's 
diagnosis of a nervous disorder described as schizophrenia 
and his active duty for training.

2.  Evidence received since the March 2000 Board decision is 
either cumulative or redundant of other evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for schizophrenia.

3.  The presence of a head injury during ACDUTRA has not been 
documented; the head injury first documented many years 
thereafter has not been related to such service.

4.  Any current diagnosis of a back disability is not related 
to service as no diagnosis was made for many years after 
separation and the competent evidence of record fails to 
relate such disorder to the appellant's ACDUTRA.

5.  Any current diagnosis of COPD is not related to ACDUTRA 
as no diagnosis was made for many years after separation and 
the competent evidence of record fails to relate such 
disorder to such service.


CONCLUSIONS OF LAW

1.  The Board's March 2000 decision denied reopening a claim 
of entitlement to service connection a nervous disorder 
diagnosed as schizophrenia.  38 U.S.C.A. § 7103 (West 2002); 
38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has not been received since the 
Board's March 2000 decision; thus the claim for service 
connection for schizophrenia is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The appellant does not have residuals of a head injury 
that was incurred or aggravated in ACDUTRA.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. 3.6, 3.102, 3.303 (2006).

4.  A chronic back disability was not incurred or aggravated 
in ACDUTRA.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
3.6, 3.102, 3.303 (2006).

5.  COPD was not incurred or aggravated in ACDUTRA.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify claimant's of 1) the information and 
evidence needed to substantiate and complete his claim; 2) 
what part of that evidence he is responsible for providing; 
3) what part of that evidence VA will attempt to obtain for 
him; and 4) the need to send the RO any additional evidence 
that pertains to his claim.  38 C.F.R. § 3.159.  

With regards to the claim for entitlement to service 
connection for residuals of a head injury and a back 
disability, VA satisfied all but the last of the required 
elements at the same time as initial adjudication by the RO 
in a March 2004 letter.  While this defective and untimely 
notice was followed by a supplemental statement of the case 
in January 2007 which contained the entire language of 
38 C.F.R. § 3.159 including the fourth element, as the RO did 
not readjudicate the claim after issuance of the supplemental 
statement of the case, the defective notice was not cured.  
However, the appellant has not been prejudiced by the 
defective notice as he has been given every opportunity to 
submit evidence in support of his claim and was supplied with 
the complete language of 38 C.F.R. § 3.159 in the January 
2007 statement of the case.  Any defect with respect to the 
notice requirement in this case was harmless error. 

With regards to the claim for entitlement to service 
connection for COPD, the appellant was issued a complete 
notification letter in October 2004, prior to initial 
adjudication by the RO.  As such, notification regarding this 
issue was both timely and contained all elements of the duty 
to notify.

With regards to the attempt to reopen a claim for entitlement 
to service connection for schizophrenia, the appellant was 
issued an incomplete notification letter in May 2001, after 
the RO's initial adjudication of the claim.  A further 
notification letter issued in October 2003 was also 
incomplete as it did not contain the fourth element of the 
duty to notify.  While this defective and untimely notice was 
followed by a supplemental statement of the case in January 
2007 which contained the entire language of 38 C.F.R. § 3.159 
including the fourth element, as the RO did not readjudicate 
the claim after issuance of the supplemental statement of the 
case, the defective notice was not cured.  However, he has 
not been prejudiced by the defective notice as he has been 
given every opportunity to submit evidence in support of his 
claim and was supplied with the complete language of 
38 C.F.R. § 3.159 in the January 2007 statement of the case.  
Any defect with respect to the notice requirement in this 
case was harmless error.

With regards to the claim to reopen a claim for entitlement 
to service connection for schizophrenia, there are further 
elements of which the appellant must be notified.  In 
addition, the RO also advised him about the evidence and 
information necessary to reopen the claim for service 
connection (citing the correct legal standard), as well as 
the evidence and information necessary to establish 
entitlement to the underlying claim in its October 2003 
letter and included the language of 38 C.F.R. § 3.156 in the 
May 2001 statement of the case.  Therefore, VA has fulfilled 
its specific duties to notify with regard to claims to 
reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This 
was followed by supplemental statements of the case issued in 
August 2004, February 2006 and January 2007, all denying the 
claim to reopen.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
appellant's VA treatment records and private medical records 
indicated  to be relevant to his claims.  VA examinations are 
not necessary at this time because the evidence shows no 
nexuses between the claimed disabilities and ACDUTRA.  In 
total, there does not appear to be any other evidence, VA or 
private, relevant to the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
his claims at this time.

II.  Claim to Reopen

By a March 2000 Board decision, the Board denied reopening a 
claim for service connection for schizophrenia because there 
was no medical evidence linking the appellant's current 
psychological diagnosis to his service.  This decision is 
final; the Chairman of the Board has not ordered 
reconsideration of this decision.  38 


U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  See 38 U.S.C.A. § 5108 (West 
2002).

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
It is noted that 38 C.F.R. § 3.156 was amended in August 
2001; however, the appellant had filed the claim to reopen 
prior to the effective date of the amended regulation.  
Accordingly, the claim must be adjudicated under the 
regulation that was in existence at the time of the claim to 
reopen.  Evidence received subsequent to a final rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995).

The evidence of record at the time of the last final 
disallowance included the appellant's service medical 
records, VA treatment records indicating a diagnosis of 
paranoid schizophrenia and the appellant and his mother's 
statements regarding possible traumatic incidents during 
service.

Evidence received since the March 2000 Board denial includes 
mostly duplicative private medical records in addition to new 
private medical records indicating ongoing psychological 
treatment for schizophrenia.  While these records were not in 
existence prior to the last final disallowance, the records 
are not new or material because they merely show a current 
diagnosis and treatment for schizophrenia and the appellant 
had the diagnosis at the time of the last final disallowance.  
Nothing in the claims file submitted since the March 2000 
Board decision indicates a relationship between the 
appellant's schizophrenia and his service.

Since there is no evidence of record received since the last 
final disallowance that relates the current schizophrenia to 
service, there is no new and material evidence to reopen the 
claim for entitlement to service connection for 
schizophrenia.  As a result, the claim for entitlement to 
service connection for schizophrenia is not reopened.

III.  Claims for Entitlement to Service Connection

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Again, service connection is only warranted for disabilities 
shown to have been incurred or aggravated during active 
military service.  The term "active military service" 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty. 38 C.F.R. § 3.6.

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is 


in relative balance with the weight of the negative evidence 
against the claim.  The appellant prevails in either of those 
situations.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Head Injury

The appellant's service medical records indicate no 
complaints or treatment regarding a head injury in service.  
A CT scan of the appellant's head in January 1989 showed 
nothing of a remarkable nature.  The private medical records 
indicate that he complained of head and facial injuries in 
July 2000 and was treated for lacerations to the face and 
scalp.  While the private medical records do indicate a 
current diagnosis, they show no relation between this 
diagnosis and the appellant's ACDUTRA.  Without such a nexus, 
service connection must be denied.

While the appellant may sincerely believe that he has 
residuals of a head injury in service, as a lay person, he is 
not competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have residuals of a head injury in service as a result of 
service.  38 U.S.C.A. § 5107(b).

Back Disability

The service medical records indicate no complaints or 
treatment regarding the appellant's back.  An August 1984 
private medical record specifically notes that there is no 
evidence of back impairment at that time.  An August 2001 
private medical record diagnoses the appellant as having mild 
scoliosis and in an August 2003 private medical record, the 
physician opines that the back pain may be related to his 
kidneys.  While the private medical records do indicate a 
current diagnosis, 


they show no relation between this diagnosis and ACDUTRA.  
Without such a nexus, service connection must be denied.

While the APPELLANT may sincerely believe that he has a back 
disability that is related to service, as a lay person, he is 
not competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the appellant currently does 
not have a back disability as a result of service.  38 
U.S.C.A. § 5107(b).

COPD

The service medical records indicate no complaints or 
treatment regarding COPD or other breathing problems.  
According to an October 2004 private medical record, the 
appellant has undergone treatment for COPD since March 1993, 
but not before.  X-rays taken of the chest in April 1986, 
September 1989, March 1995, October 1996, September 1998, 
January 2000, and November 2002 all showed a normal chest and 
no signs of COPD.  Breathing problems, including bronchial 
asthma, are noted in the private medical records beginning in 
1986.  As this comes over ten years after separation, the 
period of time between separation and initial complaints of 
breathing problems weighs heavily against the claim that the 
two are related.  In addition, nowhere in those records is a 
relationship between the breathing problems and his ACDUTRA.  
Without such a nexus, service connection must be denied.

While the appellant may sincerely believe that he has COPD 
that is related to service, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the appellant currently does 
not have COPD as a result of service.  38 U.S.C.A. § 5107(b).




ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for schizophrenia 
is not reopened.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


